Title: To Thomas Jefferson from William Tatham, 13 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            
                        Dr. Sir
                        
                     
                            Norfolk, Post Hour (4 to 6.)13th. July 1807.
                        
                        Mine by last post will account to you for my being this day in Town, without seeing the British Ships: this
                            days Report (I mean rumour) states that they are gone; but neither Commodore De Catur nor myself
                            mean to trust to mere appearances, or retrograde possibility. He has dispatched a tender, he writes me, to watch their
                            motions; & he has added, to politeness, a disposition for mutual services which wear the features of truth & honor. I
                            have sent off my accommodation vessel, with two weeks provision & forage, to meet me in Lynnhaven River tomorrow;
                            together with Men for my Whale Boat, & she shall know what is become of them the moment she is prepared.—We have the
                            Richmond & Petersburgh Cavalry here; & Infantry expected this Evening: This, & hurry & bustle here, prevents the
                            Saddler from clearing me out this Evening, with halters & feeding Bags—not to be done without. In the morning I shall
                            set out to Lynnhaven, & You shall hear from me regularly.—I contemplate, for present establishments, the following—
                        
                            Party of observation, & especial Service, under command of Wm Tatham, responsible to the President of
                                the U. States.
                        
                        
                            viz
                        
                        
                            Accommodation Boat, from the Navy Yard
                        
                        Mr. Scoffield Sailing Master.
                        1 Waterman &c.
                        1 Negroe Cabin Boy.
                        
                            Whale Boat for Reconoiterring, Surveying &c.
                        
                        J.G. Rhodes (an Englishman who has been in the B. Navy) - Cockswain, under Controul!
                        4. Oars-men.
                        1 Daily Express to Norfolk. Abner Hartley.
                        3. Horses—My own Property—
                        1 Double Seated Light Chair, for Conveying an occasional Companion, or Baggage, Papers &c.
                        2 Occasional assistant Draughtsmen, residing in Kempsville.
                        
                            Still Wanting—
                        1. Confidential Copying Clerk.
                        1. do. Officer, & 2 Privates, to patrole the Country between Lynnhaven River & the Light House on Cape
                            Henry.—
                        N.B. The accommodation vessel (to be stationed in Lynn haven River) will serve as a ferry for many miles
                                mour: expedition will be thereby attained; & money & labour
                            saved, in the necessary active Duties of our defence.—
                        I shall look out for the Enemy; &, before they return in force, which I shall expect
                            under Cannings Pittish administration, I hope to lay before you a complete
                            plan for their discmfiture, which no mour suspects, & which shall prisent, to your contemplation, its maiden Chastity.—
                        It is imposseble for me, at present, to Copy or Journalize.
                  I have the honor to be, in haste, Dr. Sir Your
                            Obt H Sert
                        
                            Wm Tatham
                     
                        
                    